ORDER
PER CURIAM.
Appellant, Joy D. Tucker (“plaintiff”), appeals the judgment of the Circuit Court of St. Louis County in favor of respondent, Raymond E. Lange (“defendant”). In this bench-tried case, plaintiff sued defendant for fraud in the inducement and breach of contract. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.